Case 3:21-cv-00135-CRS Document 1 Filed 03/01/21 Page 1 of 5 PageID #: 1




                   THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION


 TIM BOYLE, individually, and as     )            Electronically Filed
                                     )
 representative of a class of similarly
 situated persons comprising The     )                              3:21-cv-135-CRS
                                                  Civil Action No. _______
 unincorporated labor organization,  )            (Jefferson Circuit Court No. 21-CI-000813)
 The International Brotherhood of    )
 Teamsters, Local 2727, 7711 Beulah  )
 Church Road Louisville, Kentucky    )
 40228,                              )
                                     )
       Plaintiff,                    )
 v.                                  )
                                     )
 UNITED PARCEL SERVICE CO. )
 (AIR), 1400 North Hurstbourne )
 Parkway, Louisville, Kentucky 40223 )
                                     )
       Defendant.                    )
                                     )

                               NOTICE OF REMOVAL

       Defendant United Parcel Service Co. (Air) (“Defendant” or “UPS”) by their

undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, removes

the above-style action from the Circuit Court of Jefferson County, Kentucky to the United

States District Court for the Western District of Kentucky, Louisville Division. In support

of removal Defendant states the following:

       1.      Plaintiff Tim Boyle (“Plaintiff”) brought a putative class action suit against

Defendant in the Jefferson Circuit Court, Commonwealth of Kentucky, said action being

designated as Case No. 21-CI-000813 (“State Court Action”). A copy of Plaintiff’s

Verified Complaint (“Complaint”), summons, and all other process, pleadings, and orders

previously filed in the State Court Action is attached hereto as Exhibit A.
Case 3:21-cv-00135-CRS Document 1 Filed 03/01/21 Page 2 of 5 PageID #: 2




       2.      Defendant received service of process by delivery of the Summons and

Complaint on February 9, 2021 to its registered agent for service of process. This Notice

of Removal has, thus, been filed within 30 days of service of the Summons and Complaint

upon Defendant.

       3.      Plaintiff is a current employee of Defendant and the President of Local 2727

of the International Brotherhood of Teamsters (the “Union”), which is headquartered in

Louisville, Kentucky and has approximately 1600 members in multiple states. (Complaint

¶¶ 1, 34.) In the State Court Action, Plaintiff, on behalf of himself and a purported class

of Union members, asserts claims against Defendant for public nuisance, negligence, and

negligence per se based on allegations concerning conditions of the workplace. (Complaint

¶¶ 41-66.)

       4.      The Complaint seeks a permanent injunction requiring that Defendant

institute certain workplace cleaning protocols and communication protocols with the Union

about COVID-19 issues. (Complaint, Prayer for Relief, pp. 27-29.) The Complaint also

seeks attorneys’ fees and costs. (Complaint, Prayer for Relief, p. 29.)

                               FEDERAL JURISDICTION

       5.      Under 28 U.S.C. § 1332, district courts have original jurisdiction of all civil

actions “where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between citizens of different States.” 28 U.S.C. § 1332(a).

       6.      The amount in controversy here exceeds $75,000, exclusive of interest and

costs, because Plaintiff seeks injunctive relief impacting the workplace safety and

communication protocols for approximately 1,600 employees who are members of the

Union, as well as attorneys’ fees.




                                            -2-
Case 3:21-cv-00135-CRS Document 1 Filed 03/01/21 Page 3 of 5 PageID #: 3




       7.      Plaintiff is now and has at all relevant times been a citizen and resident of

the State of Kentucky. (Complaint ¶ 1.)

       8.      Defendant is now and has at all relevant times been a corporation organized

and existing under the laws of the State of Delaware and having its principal place of

business in Georgia, and is considered a citizen of those two states for diversity purposes.

(See Complaint ¶ 2.)

       9.      Accordingly, this case is removable pursuant to 28 U.S.C. § 1332 by reason

of diversity of citizenship jurisdiction.1

            ALL OTHER REQUIREMENTS FOR REMOVAL ARE SATISFIED

       10.     In addition to the jurisdictional requirements discussed above, 28 U.S.C. §§

1441 and 1446 also set forth certain procedural requirements with respect to removal. See

28 U.S.C. §§ 1441(a), 1446. As set forth below, Defendant has satisfied the procedural

requirements set forth in 28 U.S.C. §§ 1441 and 1446.

       11.     Venue is proper. The State Court in which this action was commenced is

within this Court’s district and division. Therefore, this action is properly removable to

this Court pursuant to 28 U.S.C. § 1441(a).

       12.     Defendant timely files this Notice of Removal within thirty (30) days of

service of Plaintiff’s Complaint in the State Court Action. See 28 U.S.C. § 1446(b).




1 In addition, under 28 U.S.C. § 1331 (“section 1331”), federal courts have original
jurisdiction over any civil case “arising under the Constitution, laws, or treaties of the
United States.” 28 U.S.C. § 1331. Although Plaintiff does not specifically reference any
federal causes of action in his Complaint, all of Plaintiff’s claims are intertwined with and
dependent upon this Court’s interpretation of the current collective bargaining agreement
(“CBA”) between Defendant and the Union (of which Plaintiff is the President) and
implicate federal labor laws. Accordingly, this case is also removable pursuant to 28
U.S.C. § 1331 by reason of federal question jurisdiction.


                                             -3-
Case 3:21-cv-00135-CRS Document 1 Filed 03/01/21 Page 4 of 5 PageID #: 4




Defendant received service of process by delivery of the Summons and Complaint on

February 9, 2021 to its registered agent for service of process. (See Exh. A.)

       13.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this

document will be provided to Plaintiff and to the Clerk of the Circuit Court of Jefferson

County, Kentucky by serving upon them in an appropriate manner a Notice of Filing of

Notice of Removal.

       WHEREFORE, this action is removed from Circuit Court of Jefferson County,

Kentucky to the United States District Court for the Western District of Kentucky,

Louisville Division.


Respectfully submitted this 1st day of March, 2021.


                                           /s/ Meredith Kingsley
                                           Meredith Kingsley
                                           meredith.kingsley@alston.com
                                           Charles H. Morgan (pro hac vice to be filed)
                                           charlie.morgan@alston.com
                                           F. Nicholas Chandler (pro hac vice to be filed)
                                           nick.chandler@alston.com
                                           ALSTON & BIRD LLP
                                           One Atlantic Center
                                           1201 West Peachtree Street
                                           Atlanta, GA 30309
                                           Telephone: 404-881-7000
                                           Facsimile: 404-881-7777

                                           Tony C. Coleman
                                           tony.coleman@dinsmore.com
                                           Amir J. Nahavandi
                                           amir.nahavandi@dinsmore.com
                                           DINSMORE & SHOHL LLP
                                           101 South Fifth Street, Suite 2500
                                           Louisville, Kentucky 40202
                                           Telephone: (502) 540-2300
                                           Facsimile: 502-585-2207

                                           Counsel for Defendant


                                           -4-
Case 3:21-cv-00135-CRS Document 1 Filed 03/01/21 Page 5 of 5 PageID #: 5




                   THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION


 TIM BOYLE, individually, and as     )           Electronically Filed
                                     )
 representative of a class of similarly
 situated persons comprising The     )           Civil Action No. _______
 unincorporated labor organization,  )           (Jefferson Circuit Court No. 21-CI-000813)
 The International Brotherhood of    )
 Teamsters, Local 2727, 7711 Beulah  )
 Church Road Louisville, Kentucky    )
 40228,                              )
                                     )
       Plaintiff,                    )
 v.                                  )
                                     )
 UNITED PARCEL SERVICE CO. )
 (AIR), 1400 North Hurstbourne )
 Parkway, Louisville, Kentucky 40223 )
                                     )
       Defendant.                    )
                                     )

       This is to certify that I have this date served a copy of the foregoing Notice of

Removal by depositing a true and correct copy of same in the United States mail with

adequate first-class postage affixed thereon, addressed as follows:


                              David O’Brien Suetholz
                              Peter J. Jannace
                              Attorneys for the Union
                              Branstetter Stranch & Jennings, PLLC
                              515 Park Avenue
                              Louiseville, Kentucky 40208
                              eter@bsjfirm.com

       This 1st day of March, 2021.


                                           By: /s/ Meredith Kingsley
                                               Meredith Kingsley
